This case was submitted to the court on oral argument, and an opinion was written and handed down on the 31st day of December, 1936. Later on, a rehearing was granted, oral argument was again made and the case is now ready for final disposition. The original opinion is published in 270 N.W. 654. The case as now presented bears little semblance to the case as it was originally presented.
There is no doubt that the original intention of the defendants was to make the improvements involved under the provisions of chapter 237, Laws 1923, but in instituting their proceedings they violated or disregarded practically every requirement of that statute, and this was in effect admitted, but in support of their right to proceed with the construction of the improvement they invoke subdivision 10 of section 6169, R.C. 1919. Defendants claim that the provisions of that subdivision authorize the construction of a swimming pool as an ordinary park improvement, and it may be that a majority of the members of this court entertain the same opinion; but the defendants did not seem disposed to rest the matter with the court, so they secured the enactment by the recent Legislature of a law to the effect that the city may "contract, equip, provide and maintain swimming pools," in the city parks or on other land belonging to the city, and to pay for the same from the "general fund of the city," or "through the issue and sale of bonds," in sufficient amount to pay the cost of such swimming pool. And to this enactment is attached the following, so-called "Emergency Clause:"
"This Act is necessary for the public health and `safety, the support of the state government and its existing public institutions,' and the act went into effect presumably on the 5th day of March, 1937, the date of its approval by the Governor. With this authority for immediate action, it seems to me that the questions involved in this case have become wholly moot, and that the voluminous *Page 198 
discourse on the construction of swimming pools contained in the majority opinion in this case is a work of supererogation and might very well be omitted.
It is very possible that the defendants are in some doubt as to the efficacy of the emergency clause attached to the above legislative act, and I think myself that the real emergency involved is the anxiety of the residents of the city of Brookings for the facilities the swimming pool would afford them for taking a bath, but inasmuch as they have managed to get along since the beginning of the town they ought to be able to worry along until the 1st of July before commencing work on the swimming pool.
I still believe the case was properly disposed of by my opinion handed down on 31st day of December, 1936, and I still adhere to said opinion.